
	
		I
		112th CONGRESS
		1st Session
		H. R. 2307
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Herger (for
			 himself, Mr. Crowley,
			 Mr. Sam Johnson of Texas,
			 Mr. Stark,
			 Mr. Nunes,
			 Mr. Blumenauer,
			 Mr. Flake,
			 Mr. Costa,
			 Mrs. Bono Mack,
			 Mr. Larsen of Washington,
			 Mr. Goodlatte,
			 Mr. Matheson,
			 Mr. Lance,
			 Mr. Welch, and
			 Mr. Womack) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To repeal the tax credits for ethanol blenders, to repeal
		  the tariff on imported ethanol, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ethanol
			 Subsidy Repeal Act.
		2.Repeal of tax
			 subsidies for ethanol blenders
			(a)Income tax
			 creditSubsection (h) of
			 section 40 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(h)Repeal of credit
				for ethanol blendersIn the
				case of any alcohol mixture credit or alcohol credit with respect to any sale
				or use of alcohol which is ethanol—
						(1)subsections
				(b)(1)(A), (b)(2)(A), (d)(3)(A), and (d)(3)(B) shall each be applied by
				substituting 0 cents for 60 cents, and
						(2)subsections
				(b)(3), (d)(3)(A), and (d)(3)(B) shall each be applied by substituting 0
				cents for 45 cents.
						.
			(b)Excise tax
			 credit
				(1)In
			 generalSubparagraph (A) of section 6426(b)(4) of such Code (as
			 in effect prior to redesignation by paragraph (2)) is amended—
					(A)by striking
			 and ethanol in the matter preceding clause (i),
					(B)by striking
			 or at the end of clause (i),
					(C)by striking the
			 period at the end of clause (ii) and inserting , or, and
					(D)by inserting after
			 clause (ii) the following new clause:
						
							(iii)ethanol.
							.
					(2)Conforming
			 amendmentsSubsection (b) of section 6426 of such Code is
			 amended—
					(A)by striking
			 the applicable amount and in paragraph (1) and inserting
			 60 cents multiplied by,
					(B)by striking
			 paragraph (2), and
					(C)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced, and sold or used, after the date of the enactment of this Act.
			3.Removal of
			 tariffs on ethanol
			(a)Duty-Free
			 treatmentChapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following new subchapter:
				
					
						Subchapter XXIII
						Alternative Fuels
						
							
								Heading/SubheadingArticle Description Rates of Duty 
								
								1 2 
								
								GeneralSpecial
								
							
							
								9823.01.01Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 3824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						usesFreeFree20%
								
							
						
					.
			(b)Conforming
			 amendmentsSubchapter I of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by striking
			 heading 9901.00.50; and
				(2)by striking U.S.
			 notes 2 and 3.
				(c)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the date of the
			 enactment of this Act.
			
